1
     David M. Ring (Pro Hac Vice)
2    Neil K. Gehlawat (Pro Hac Vice)
     TAYLOR & RING
3    1230 Rosecrans Avenue, Suite 360
     Manhattan Beach, California 90266
4
     Phone: (310) 209-4100
5    Email: ring@taylorring.com
     Email: gehlawat@taylorring.com
6
     Timothy J. Conlon
7
     BURNS & LEVINSON
8    One Citizens Plaza, Suite 1100
     Providence, Rhode Island 02903
9    Phone: (401) 831-8370
     Email: tconlon@burnslev.com
10

11   Attorneys for Plaintiff JANE DOE

12

13
                                     UNITED STATES DISTRICT COURT
14
                                       DISTRICT OF RHODE ISLAND
15

16   JANE DOE, an individual;                          )   CASE NO. 1:20-cv-500
                                                       )
17                                                     )
                        Plaintiff,                     )
18   vs.                                               )   PLAINTIFF’S OPPOSITION TO
                                                       )   DEFENDANT MICHAEL BOWEN
19   ORDER OF ST. BENEDICT IN PORTSMOUTH,              )
                                                       )   SMITH’S MOTION TO DISMISS
     RHODE ISLAND, a religious entity; MICHAEL
20                                                     )
     BOWEN SMITH, an individual; and DOES 1-60,        )
21   inclusive;                                        )
                      Defendants.                      )
22                                                     )
                                                       )
23                                                     )

24

25   ///

26   ///

27   ///

28   ///


                                                   1

              PLAINTIFF’S OPPOSITION TO DEFENDANT MICHAEL BOWEN SMITH’S MOTION TO DISMISS
1        I.       INTRODUCTION
2              This case arises out of the sexual abuse of Plaintiff Jane Doe (“Plaintiff”) perpetrated against her
3    by her former teacher, Defendant Michael Bowen Smith (“Smith”), while she attended Portsmouth
4    Abbey School (“PAS”) in Rhode Island from 2010 to 2014. Smith continued to harass and cyberstalk
5    Plaintiff for several years after she graduated from PAS. After Plaintiff enlisted PAS’ help in 2017, the
6    school steered Plaintiff to a consultant for the Catholic Church, who in turn referred Plaintiff to a New
7    Mexico law firm that routinely represented the Catholic Church against claims brought by victims of
8    sexual abuse. Together with the consultant and law firm, PAS engaged in a scheme to ensure that
9    Plaintiff’s deadline for filing a lawsuit against PAS expired while she remained a client of the New
10   Mexico law firm.
11             On December 18, 2020, Plaintiff filed her First Amended Complaint (“FAC”) against Smith and
12   PAS.1 Smith has now filed a Motion to Dismiss (“Motion”) for lack of subject matter jurisdiction. For
13   the reasons articulated below, Plaintiff opposes Smith’s Motion.
14       II.      ARGUMENT
15                a. The parties have entered into a stipulation to dismiss all Doe defendants.
16             Smith contends that Plaintiff’s inclusion of Doe defendants in the FAC destroys diversity
17   jurisdiction. In response to Smith’s Motion, the parties met and conferred and entered into
18   a stipulation wherein Plaintiff agreed to dismiss all Doe defendants. This stipulation was filed with the
19   Court on February 24, 2021. As such, Smith’s argument in this regard is moot.
20                b. Lewis, Roca is not an indispensable party to this case.
21             Smith contends that Lewis Roca Rothgerber Christie, LLP (“Lewis, Roca”) – the New
22   Mexico law firm that was paid for by PAS to represent Plaintiff – is an indispensable party to the case
23   pursuant to Federal Rule of Civil Procedure (“FRCP”) 19. Although not stated explicitly, Smith’s
24   Motion is presumably brought pursuant to FRCP Rule 12(b)(7), for failure to join a party under Rule 19.
25   Rule 19 requires joinder of a party who is subject to service of process and whose joinder will not
26   deprive the court of subject matter jurisdiction if: (1) in that party’s absence, the court cannot accord
27   complete relief among existing parties; or (2) that party claims an interest in the action and is so situated
28   1
       Plaintiff has separately filed a lawsuit against the New Mexico law firm (Lewis Roca Rothgerber Christie, LLP). That case
     is pending in the United States District Court for the District of New Mexico (Case No. 1:20-cv-01365-KWR-LF).

                                                                  2

                 PLAINTIFF’S OPPOSITION TO DEFENDANT MICHAEL BOWEN SMITH’S MOTION TO DISMISS
1    that disposing of the action in that party’s absence may impair or impede their ability to protect their
2    interest or leave them at risk of incurring inconsistent obligations. Fed. R. Civ. P. 19.
3             First, this Court can accord complete relief among the parties in this case without Lewis, Roca.
4    Although the conduct of Lewis, Roca and its lawyers are relevant to Plaintiff’s theories of estoppel and
5    fraudulent concealment, their participation (as a party) is not required to resolve Plaintiff’s claims
6    against Smith and PAS. Plaintiff’s claims against Smith and PAS primarily revolve around her tenure as
7    a student at PAS; her claims against Lewis, Roca arise out of their representation of her after she
8    graduated from PAS.
9             Second, to Plaintiff’s knowledge, Lewis, Roca is not claiming an interest in the subject action.
10   Counsel for Lewis, Roca are aware of this case and are opposed to consolidation of the two cases. There
11   is also little risk that proceeding without Lewis, Roca will subject them to inconsistent obligations. The
12   only parties against whom judgment can be entered in this case are Plaintiff, Smith, and PAS.
13            Finally, there is an outstanding question of whether Rhode Island would be the proper venue for
14   Plaintiff’s claims against Lewis, Roca. Although Lewis, Roca transacted with PAS and its
15   representatives (since PAS was paying Lewis, Roca to represent Plaintiff), Lewis, Roca is an Arizona
16   corporation and its dealings with Plaintiff occurred between California and New Mexico. As such,
17   joinder may have the effect of making this venue (Rhode Island) improper. See Fed. R. Civ. P. 19(a)(3).
18            Notwithstanding the above, Plaintiff does believe that there are many overlapping issues between
19   the two cases, and coordination of discovery between the two cases would be prudent and efficient.
20   There are many witnesses who need to be deposed in both cases. For example, the Lewis, Roca lawyers
21   need to be deposed in this case as it relates to the issues of estoppel and fraudulent concealment; they
22   also have to be deposed in Plaintiff’s New Mexico case alleging professional negligence. Moreover,
23   since Plaintiff has to prove the “case within a case” in her claims against Lewis, Roca (i.e. that she
24   would have prevailed in her claims against PAS if Lewis, Roca did not commit malpractice), students
25   and faculty at PAS who have knowledge of the facts alleged in Plaintiff’s FAC would need to be
26   deposed in both cases. As such, in order to avoid duplicate depositions and inconsistent testimony,
27   Plaintiff believes that discovery between the two cases should be consolidated and coordinated.2
28   2
      It should be noted that the parties in the New Mexico case have already participated in their Rule 26(f) conference with the
     court. As such, discovery has commenced in that case.

                                                                   3

                 PLAINTIFF’S OPPOSITION TO DEFENDANT MICHAEL BOWEN SMITH’S MOTION TO DISMISS
1                 c. Even if Lewis, Roca is joined to the case, their addition will not destroy diversity
2                     jurisdiction.
3              For the reasons stated above, Plaintiff contends that Lewis, Roca is not an indispensable party to
4    this case. However, even if that were the case, Smith’s Motion erroneously states that Lewis, Roca’s
5    addition to the case will destroy diversity jurisdiction. Lewis, Roca is a citizen of Arizona, not New
6    Mexico, as alleged in Smith’s moving papers; this is the reason why Plaintiff’s complaint against Lewis,
7    Roca was removed from New Mexico state court to New Mexico federal court. (Attached hereto is
8    Exhibit A, which is Lewis, Roca’s Notice of Removal). As such, the addition of Lewis, Roca to this
9    case will not destroy diversity jurisdiction.
10      III.      CONCLUSION
11             For the reasons stated above, Plaintiff requests that the Court deny Defendant Smith’s
12   Motion.
13
     Dated: February 26, 2021                               By Attorneys for Plaintiff,
14

15                                                           /s/ David M. Ring
                                                             /s/ Neil K. Gehlawat
16                                                          David M. Ring (CA Bar # 151124)
                                                            Neil K. Gehlawat (CA Bar # 289388)
17
                                                            TAYLOR & RING LLP
18                                                          1230 Rosecrans Ave., Suite 360
                                                            Manhattan Beach, CA 90266
19                                                          Phone: (310) 209-4100
20
                                                            Fax: (310) 208-5052
                                                            Email: ring@taylorring.com;
21                                                          Email: gehlawat@taylorring.com
22

23

24

25

26

27

28



                                                            4

                 PLAINTIFF’S OPPOSITION TO DEFENDANT MICHAEL BOWEN SMITH’S MOTION TO DISMISS
1                                      CERTIFICATE OF SERVICE
2           I certify that on the 26th day of February, 2021, this Opposition to Defendant Michael Bowen
3    Smith’s Motion to Dismiss was filed and served upon counsel of record via the Court’s CM/ECF
4    system.
5                                                       /s/ Neil K. Gehlawat
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       5

               PLAINTIFF’S OPPOSITION TO DEFENDANT MICHAEL BOWEN SMITH’S MOTION TO DISMISS
